14‐0894‐cv                                                                                   
DeKalb Cty. Pension Fund v. Transocean Ltd. 




                                         In the
             United States Court of Appeals
                           for the Second Circuit
                                                       
 
                                 AUGUST TERM 2015 
                                  No. 14‐0894‐cv 
 
                    DEKALB COUNTY PENSION FUND, 
            on behalf of itself and all others similarly situated, 
                             Plaintiff‐Appellant, 
 
                                               v. 
 
                  TRANSOCEAN LTD., ROBERT L. LONG, 
               JON. A MARSHALL, and TRANSOCEAN INC., 
                          Defendants‐Appellees.* 
                                            
                                     
             On Appeal from the United States District Court 
                 for the Southern District of New York 
                                            
 
                            ARGUED: AUGUST 18, 2015 
                            DECIDED: MARCH 17, 2016 
                                             
 
Before: CABRANES, RAGGI, and WESLEY, Circuit Judges. 

          The  Clerk  of  Court  is  directed  to  amend  the  caption  of  this  appeal  as 
        *

indicated above. 
                                                                                  




                                                 
 
       On  appeal  from  the  March  14,  2014  judgment  of  the  United 
States District Court for the Southern District of New York (Lorna G. 
Schofield,  Judge)  dismissing  as  time‐barred  by  the  applicable  three‐
year  statutes  of  repose  the  complaint  of  plaintiff‐appellant  DeKalb 
County  Pension  Fund  (“DeKalb”)  against  defendants‐appellees 
Transocean  Ltd.,  Robert  L.  Long,  Jon  A.  Marshall,  and  Transocean 
Inc. for alleged violations of Sections 14(a) and 20(a) of the Securities 
Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and Securities and 
Exchange Commission Rule 14a‐9, 17 C.F.R. § 240.14a‐9. 

       We  hold  that:  (1)  Sections  9(f)  and  18(a)  of  the  1934  Act,  15 
U.S.C.  §§ 78i(f),  78r(a),  provide  “private  right[s]  of  action  that 
involve[ ] a claim of fraud, deceit, manipulation, or contrivance,” to 
which a five‐year statute of repose now applies after the passage of 
the  Sarbanes‐Oxley  Act  of  2002  (“SOX”),  Pub.  L.  No.  107‐204,  116 
Stat. 745, but that Section 14(a) does not provide such a private right 
of  action;  (2)  the  same  three‐year  statutes  of  repose  that  applied  to 
Sections  9(f)  and  18(a)  before  the  passage  of  SOX,  which  we 
borrowed  and  applied  to  Section  14  in  Ceres  Partners  v.  GEL 
Associates,  918  F.2d  349  (2d  Cir.  1990),  still  apply  to  Section  14(a) 
today; (3) the statutes of repose applicable to Section 14(a) begin to 
run on the date of the defendant’s last culpable act or omission; (4) 
DeKalb’s  lead‐plaintiff  motion  does  not  “relate  back”  under  Rule 
17(a)(3)  of  the  Federal  Rules  of  Civil  Procedure  to  the  filing  of  the 
original  class‐action  complaint;  (5)  the  Private  Securities  Litigation 
Reform  Act  of  1995,  Pub.  L.  No.  104‐67,  109  Stat.  737,  does  not  toll 




                                        2 
                                                                                




the statutes of repose applicable to Section 14(a); and (6) the tolling 
rule  that  the  Supreme  Court  described  in  American  Pipe  & 
Construction  Co.  v. Utah,  414 U.S.  538  (1974),  does  not  extend  to  the 
statutes of repose applicable to Section 14(a). 

       Accordingly, we AFFIRM the District Court’s March 14, 2014 
judgment dismissing DeKalb’s Section 14(a) claim as time‐barred by 
the  applicable  three‐year  statutes  of  repose  and  its  Section  20(a) 
claim for failure to state a claim upon which relief can be granted. 

                                               
                                        
                            GEOFFREY  M.  JOHNSON  (Thomas  L. 
                            Laughlin  &  David  R.  Scott,  on  the  brief), 
                            Scott+Scott  LLP,  New  York,  NY,  for 
                            Plaintiff‐Appellant. 
                             
                            JOHN  W.  SPIEGEL,  Munger,  Tolles  &  Olson 
                            LLP,  Los  Angeles,  CA,  for  Defendants‐
                            Appellees  Transocean  Ltd.,  Transocean  Inc., 
                            and Robert T. Long. 
                             
                            Peter  Ligh,  Sutherland  Asbill  &  Brennan 
                            LLP,  New  York,  NY,  for  Defendants‐
                            Appellees  Transocean  Ltd.,  Transocean  Inc., 
                            and Robert T. Long. 
                             
                            Todd S. Fishman, Allen & Overy LLP, New 
                            York,  NY,  for  Defendant‐Appellee  Jon.  A. 
                            Marshall. 
                             




                                       3 
                                                                                            




                                                     
 
JOSÉ A. CABRANES, Circuit Judge: 

        A statute of limitations “creates a time limit for suing in a civil 
case,  based  on  the  date  when  the  claim  accrued.”1  By  contrast,  a 
statute  of  repose  “puts  an  outer  limit  on  the  right  to  bring  a  civil 
action[,] . . . measured not from the date on which the claim accrues 
but instead from the date of the last culpable act or omission of the 
defendant”—“in essence an absolute bar on a defendant’s temporal 
liability.”2 

        This  appeal  concerns  the  latter,  “relatively  rare”  species  of 
limitations  period.3  Specifically,  the  principal  questions  presented 
are the  following:  what  statute  of  repose  applies  to  Section  14(a)  of 
the  Securities  Exchange  Act  of  1934  (the  “1934  Act”),  15  U.S.C. 
§ 78n(a), and when does that statute of repose begin to run? 

        In  conjunction  with  Securities  and  Exchange  Commission 
(“SEC”)  Rule  14a‐9,  17  C.F.R.  § 240.14a‐9,  Section  14(a)  prohibits 
“solicitation . . . made          by        means          of        any        proxy 
statement . . . containing  any  statement  which . . . is  false  or 


        CTS Corp. v. Waldburger, 134 S. Ct. 2175, 2182 (2014) (internal quotation 
        1

marks omitted). 
          Id. at 2182–83 (alterations and internal quotation marks omitted). 
        2


        3  See Christopher R. Leslie, Den of Inequity: The Case for Equitable Doctrines 
in Rule 10b‐5 Cases, 81 Cal. L. Rev. 1587, 1642 (1993) (“[I]t bears repeating that 
statutes of repose for federal causes of action are relatively rare.”). 




                                           4 
                                                                                              




misleading with respect to any material fact.”4 Section 14(a) “do[es] 
not expressly provide a private right of action,” but “[t]he Supreme 
Court  [has]  recognized an  implied  private  right  of  action  for  injury 
caused  by  [its]  violation.”5  Because  the  private  right  of  action  in 
Section  14(a)  is  implied  and  not  express,  it  is  no  surprise  that  a 
statute of repose is not to be found in its text. “[W]e are [therefore] 
faced  with  the  awkward  task  of  discerning  the  limitations  period 
that Congress intended courts to apply to a cause of action it really 
never knew existed.”6 

           We have taken up this task before, some 25 years ago. In Ceres 
Partners v. GEL Associates, 918 F.2d 349 (2d Cir. 1990), we concluded 
that  the  implied  private  rights  of  action  in  Section  14  were 
“analogous”  to  the  express  private  rights  of  action  in  Sections  9(f) 
and  18(a)  of  the  1934  Act,  15  U.S.C.  §§ 78i(f),7  78r(a),8  in  large  part 

          Section 14(a) appears in a section of the 1934 Act titled “Proxies,” and 
           4

states that “[i]t shall be unlawful for any person, . . . in contravention of such 
rules and regulations as the [SEC] may prescribe . . . , to solicit . . . any proxy or 
consent or authorization in respect of [certain] securit[ies].” 15 U.S.C. § 78n(a). 
Rule 14a‐9 is one such rule or regulation. See Wilson v. Great Am. Indus., 855 F.2d 
987, 991 (2d Cir. 1988).  
         Grace v. Rosenstock, 228 F.3d 40, 47 (2d Cir. 2000) (citing J.I. Case Co. v. 
           5

Borak, 377 U.S. 426 (1964)). 
            Lampf, Pleva, Lipkind, Prupis & Petigrow v. Gilbertson, 501 U.S. 350, 359 
           6

(1991). 
          Section 9(f) appears in a section of the 1934 Act titled “Manipulation of 
           7

security prices,” and states that “[a]ny person who willfully participates in any 
act or transaction in violation of subsections (a), (b), or (c) of this section, shall be 
liable to any person who shall purchase or sell any security at a price which was 
affected by such act or transaction . . . .” 15 U.S.C. § 78i(f). 




                                             5 
                                                                                            




because  these  actions  share  common  goals.9  We  then  borrowed  the 
three‐year  statutes  of  repose  applicable  to  Sections  9(f)  and 18(a) at 
the time, and applied them to Section 14.10  

        Approximately  12  years  after  we  decided  Ceres,  however, 
Congress  passed  the  Sarbanes‐Oxley  Act  of  2002  (“SOX”),  Pub.  L. 

        Section 18(a) appears in a section of the 1934 Act titled “Liability for 
        8

misleading statements,” and reads as follows: 
        Any person who shall make or cause to be made any statement in 
        any application, report, or document filed pursuant to this chapter 
        or  any  rule  or  regulation  thereunder  or  any  undertaking 
        contained in a registration statement as provided in subsection (d) 
        of section 78o of this title, which statement was at the time and in 
        the  light  of  the  circumstances  under  which  it  was  made  false  or 
        misleading with respect to any material fact, shall be liable to any 
        person (not knowing that such statement was false or misleading) 
        who,  in  reliance  upon  such  statement,  shall  have  purchased  or 
        sold a security at a price which was affected by such statement, for 
        damages  caused  by  such  reliance,  unless  the  person  sued  shall 
        prove that he acted in good faith and had no knowledge that such 
        statement was false or misleading . . . . 
15 U.S.C. § 78r(a). 
        9 See Ceres, 918 F.2d at 361–62. When Ceres and many of the other cases 
discussed in this opinion were decided, the private right of action now contained 
in Section 9(f) was contained in Section 9(e). To avoid confusion, we will refer 
only to Section 9(f) here.  
        10  Id. The statute of repose then applicable to Section 9(f) stated that “[n]o 
action shall be maintained to enforce any liability created under this section, 
unless brought . . . within three years after [the] violation.” 15 U.S.C. § 78i(f). 
Similarly, the statute of repose then applicable to Section 18(a) stated that “[n]o 
action shall be maintained to enforce any liability created under this section 
unless brought . . . within three years after [the] cause of action accrued.” Id. 
§ 78r(c). 




                                            6 
                                                                                        




No. 107‐204, 116 Stat. 745. Section 804(b) of SOX, now codified at 28 
U.S.C.  § 1658(b),  extended  to  five  years  the  statute  of  repose 
applicable to certain “private right[s] of action that involve[ ] a claim 
of fraud, deceit, manipulation, or contrivance.” Section 1658(b) thus 
necessitates a reexamination of our holding in Ceres. Because in that 
case  we  borrowed  the  three‐year  statutes  of  repose  then  applicable 
to  Sections  9(f)  and  18(a)  and  applied  them  to  Section  14,  we  must 
determine  whether  Sections  9(f),  18(a),  or  14(a)  provide  “private 
right[s]  of  action  that  involve[ ]  a  claim  of  fraud,  deceit, 
manipulation, or contrivance,” to which a five‐year statute of repose 
would now apply.  

           We  hold  that  Sections  9(f)  and  18(a)  do  indeed  provide 
“private  right[s]  of  action  that  involve[ ]  a  claim  of  fraud,  deceit, 
manipulation, or contrivance,” to which a five‐year statute of repose 
now  applies  by  virtue  of  the  enactment  of  SOX,  but  that  Section 
14(a)  does  not  provide  such  a  private  right  of  action.  Accordingly, 
borrowing the statute of repose applicable to Sections 9(f) and 18(a) 
and applying it to Section 14 is no longer appropriate, because doing 
so  would  frustrate,  rather  than  “effect[,]  Congress’  objectives  in 
enacting the securities laws.”11  

           We therefore hold that the same three‐year statutes of repose 
we  applied  to  Section  14  in  Ceres—i.e.,  the  three‐year  statutes  of 
repose that, until Congress passed SOX, applied to Sections 9(f) and 

           11 Musick, Peeler & Garrett v. Emp’rs. Ins. of Wausau, 508 U.S. 286, 295 
(1993). 




                                              7 
                                                                                     




18(a)—still apply to Section 14(a) today. We further hold that, like all 
statutes  of  repose,  the  statutes  of  repose  applicable  to  Section  14(a) 
begin  to  run  on  “the  date  of  the  [defendant’s]  last  culpable  act  or 
omission.”12 

       Primarily  for  these  reasons,  we  AFFIRM  the  March  14,  2014 
judgment  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Lorna  G.  Schofield,  Judge),  dismissing  the 
Section  14(a)  claim  asserted  by  plaintiff‐appellant  DeKalb  County 
Pension  Fund  (“DeKalb”)  as  time‐barred  by  the  applicable  three‐
year statutes of repose, and dismissing DeKalb’s claim under Section 
20(a)  of  the  1934  Act,  15  U.S.C.  § 78t(a),  for  failure  to  state  a  claim 
upon which relief can be granted. 

                                BACKGROUND  

       On  October  2,  2007,  GlobalSantaFe  Corp.  (“GSF”),  “an 
offshore  oil  and  gas  drilling  contractor,”  and  defendant‐appellee 
Transocean  Inc.  (“Transocean”),  “one  of  the  largest  international 
providers  of  offshore  contract  drilling  services  for  oil  and  gas,” 
jointly  disseminated  a  proxy  statement  concerning  a  proposed 
merger  between  the  companies.13  The  proxy  statement  included 
numerous  representations  regarding  Transocean’s  compliance  with 

       12 Waldburger, 134 S. Ct. at 2182. 
         Joint Appendix (“J.A.”) 564, 566. Following its reorganization as a Swiss 
       13

company in 2008, “Transocean Inc.” changed its name to “Transocean Ltd.,” J.A. 
570–71, which explains the presence of both names in the caption of this appeal. 
The company will be referred to as “Transocean” throughout this opinion. 




                                             8 
                                                                               




various  environmental  laws,  its  training  and  safety  programs,  and 
its  equipment  maintenance,  among  other  subjects.14  GSF’s 
shareholders,  including  DeKalb,  approved  the  merger  at  a 
November  9,  2007  shareholder  meeting.15  Pursuant  to  the  merger’s 
terms,  DeKalb  exchanged  each  of  its  GSF  shares  for  .4757 
Transocean shares and a $22.46 cash payment.16  

       At the time of the merger, Transocean owned various offshore 
oil‐drilling rigs throughout the world—including the now‐infamous 
Deepwater  Horizon,  which  exploded  on  April  20,  2010, 
“causing . . . the worst oil spill in U.S. history.”17 In the wake of the 
Deepwater Horizon disaster, Transocean’s stock lost more than half of 
its value.18 

       On  September  30,  2010,  Bricklayers  and  Masons  Local  Union 
No.  5,  Ohio  Pension  Fund  (“Bricklayers”)  filed  a  class‐action 
complaint  against  Transocean,  as  well  as  defendants‐appellees 
Robert  L.  Long  and  Jon  A.  Marshall,  the  chief  executive  officers  of 
Transocean  and  GSF,  respectively,  at  the  time  of  the  merger.19 
Bricklayers  alleged  that  the  proxy  statement  disseminated  in 
advance of the merger “contained false and material statements and 

       14 J.A. 566. 
       15 J.A. 566, 569. 
       16 J.A. 564. 
       17 J.A. 564, 568. 
       18 J.A. 568–69. 
       19 J.A. 21, 26. 




                                      9 
                                                                                          




omissions  regarding  Transocean’s  dangerously  lax  safety  protocols 
for  oil  drilling  and  reoccurring  issues  with  [its]  blowout 
preventer . . . technology,” in violation of Section 14(a).20 

       DeKalb made its first appearance in the action on December 3, 
2010, when it filed a motion to be appointed as lead plaintiff.21 The 
District Court subsequently appointed as lead plaintiff “the DeKalb‐
Bricklayers  Group,”  which  DeKalb  and  Bricklayers  had  formed 
together in light of “their respective financial stakes in the litigation 
and  their  mutual  dedication  to  the  prosecution  of  the  action  on 
behalf of the named class.”22 

       On  April  7,  2011,  the  DeKalb‐Bricklayers  Group  filed  an 
amended  class‐action  complaint,  in  which  it  asserted  violations  of 
Section  14(a),  Rule  14a‐9,  and  Section  20(a).23  “Section  20(a) 
establishes  secondary  liability  for  ‘every  person  who,  directly  or 
indirectly, controls any person’ directly liable under the” 1934 Act.24 
“To  state  a  claim  of  control  person  liability  under  [Section]  20(a),  a 




       20 J.A. 22. 
       21 J.A. 387–88. 
       22 J.A. 446–48. 
       23 J.A. 450, 455. 
         Steginsky v. Xcelera Inc., 741 F.3d 365, 371 n.6 (2d Cir. 2014) (alterations 
       24

omitted) (quoting 15 U.S.C. § 78t(a)). 




                                          10 
                                                                                           




plaintiff  must  show,”  inter  alia,  “a  primary  violation  by  the 
controlled person.”25 

       On  March  30,  2012,  the  District  Court  dismissed  Bricklayers 
from  the  action  for  lack  of  standing,  finding  that  it  had  “failed  to 
proffer any facts showing that it was eligible to vote” on the merger 
or “that it retained its Transocean stock after” the Deepwater Horizon 
disaster.26  This  dismissal  left  DeKalb  as  the  sole  lead  plaintiff. 
DeKalb filed a second amended class‐action complaint on April 18, 
2012, in which it again asserted Section 14(a), Rule 14a‐9, and Section 
20(a) claims.27  

       On  August  30,  2013,  defendants‐appellees  filed  a  motion 
under  Rule  12(b)(6)  of  the  Federal  Rules  of  Civil  Procedure  to 
dismiss DeKalb’s Section 14(a) claim on the ground that it was time‐
barred  by  the  applicable  statutes  of  repose,  which  motion  the 
District  Court  granted  on  March  14,  2014.28  In  granting  the  motion, 
the  District  Court  borrowed  the  three‐year  statutes  of  repose  that 
applied  to  Sections  9(f)  and  18(a)  before  the  passage  of  SOX  and 
applied  them  to  DeKalb’s  Section  14(a)  claim,  but  did  not  address 
whether  SOX  had  extended  Section  9(f)’s  or  Section  18(a)’s  statutes 

       25  Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 236 
(2d Cir. 2014) (internal quotation marks omitted). 
       26 See Bricklayers & Masons Local Union No. 5 Ohio Pension Fund v. 
Transocean Ltd., 866 F. Supp. 2d 223, 237 (S.D.N.Y. 2012). 
       27 J.A. 559, 564. 
       28 See DeKalb Cty. Pension Fund v. Transocean Ltd., 36 F. Supp. 3d 279, 280, 
286 (S.D.N.Y. 2014). 




                                          11 
                                                                                    




of  repose  to  five  years,  apparently  assuming  that  it  had  not.29  The 
District Court did, however, reject DeKalb’s argument that § 1658(b) 
applies  directly  to  Section  14(a).30  The  District  Court  also  held  that 
the applicable three‐year statutes of repose began to run on October 
2, 2007, the date on which GSF and Transocean jointly disseminated 
the allegedly false and misleading proxy statement; that the statutes 
of  repose  therefore  required  DeKalb  to  have  filed  its  Section  14(a) 
claim  before  October  2,  2010; and  that DeKalb’s Section  14(a)  claim 
was  consequently  time‐barred,  inasmuch  as  DeKalb  did  not  even 
appear  in  the  action  until  December  3,  2010,  approximately  two 
months after the deadline had passed.31 The District Court also held 
that,  because  a  Section  20(a)  claim  “is  necessarily  predicated  on  a 
primary  violation  of  securities  law,  the  dismissal  of  [DeKalb’s 
Section] 14(a)  claim  necessarily  mean[t]  the  dismissal  of  [DeKalb’s 
Section] 20 claim as well.”32 DeKalb timely appealed.33 

                                 




       29 See id. at 282–84. 
       30 See id. See the text following note 10 for the relevant language from 
§ 1658(b). 
       31 See id. at 284–85. 
       32 Id. at 286 (citation and internal quotation marks omitted). 
       33 J.A. 642–43. 




                                         12 
                                                                                          




                                    DISCUSSION 

         “We  review  de  novo  the  grant  of  a  motion  to  dismiss  under 
 Rule  12(b)(6) . . . ,  accepting  as  true  the  factual  allegations  in  the 
 complaint and drawing all inferences in the plaintiff’s favor.”34  

I.   The Three‐Year Statutes of Repose that Applied to Sections 9(f) 
     and 18(a) Before the Passage of SOX Continue to Apply to 
     Section 14(a) 

         Before turning to the question of whether § 1658(b) applies to 
 Sections 9(f), 18(a), or 14(a), it will be helpful to briefly describe our 
 decision in Ceres, given its importance to our inquiry. 

         In  Ceres,  the  plaintiff  alleged  violations  of  Section  10(b),  15 
 U.S.C. § 78j(b), Section 14(d), 15 U.S.C. § 78n(d), and Section 14(e), 15 
 U.S.C.  § 78n(e),  all  of  the  1934  Act,  as  well  as  SEC  Rule  10b‐5,  17 
 C.F.R. § 240.10b‐5.35 As in this case, the plaintiff brought those claims 
 pursuant  to  implied  private  rights  of  action.36  The  two  questions 
 presented on appeal were whether those claims should be governed 
 by  a  “uniform  federal  limitary  period,”  instead  of  whatever  statute 
 of repose applied to the most analogous state statute; and if so, what 




           Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015); see also Fed. Hous. Fin. 
         34

 Agency v. UBS Ams. Inc., 712 F.3d 136, 140 (2d Cir. 2013) (reviewing de novo the 
 denial of a motion to dismiss an action as time‐barred by a statute of repose). 
         35 See 918 F.2d at 350. 
         36 See id. at 361–62. 




                                           13 
                                                                                         




that  period  should  be.37  Answering  the  first  question  in  the 
affirmative, we moved to the second.38 

        We  began  by  explaining  that  the  1934  Act  “provides  for  a 
number of private actions,” including those under Sections 9(f) and 
18(a), and that the “goal of these sections, as for [Section] 10(b), is to 
ensure  full  disclosure,  to  prohibit  conduct  recognized  as 
manipulative  and  deceptive,  and  to  give  the  SEC  the  authority  to 
take steps to counter other conduct having the same effect. Thus, the 
actions available under the 1934 Act share common goals.”39   We 
then  observed  that  the  express  private  rights  of  action  found  in 
Sections 9(f) and 18(a), “for which a . . . three‐year statute of [repose 
was] provided[,] . . . are closely related to the right of action implied 
under  [Section]  10(b)  and  Rule  10b‐5,”  and  that  there  is  also  a 
“permissible  overlap  between  actions  under  [Section]  10(b)  and 
those under” Section 11 of the Securities Act of 1933 (the “1933 Act), 
15  U.S.C.  § 77k,  to  which  a  three‐year  statute  of  repose  also 

        37 Id. at 350. In Ceres, we used the term “statute of limitations” to refer to 
both statutes of limitations and statutes of repose. The terms “are often 
confused,” UBS Ams., 712 F.3d at 140 (internal quotation marks omitted), and 
their “general usage . . . has not always been precise,” Waldburger, 134 S. Ct. at 
2186. Notwithstanding the nomenclature that we employed, it is indisputable 
that the three‐year component of the “one‐year/three‐year limitations period” 
that we discussed in Ceres is a statute of repose, not a statute of limitations. See 
Lampf, 501 U.S. at 362 (describing the same three‐year component as a “period of 
repose”); see also In re Exxon Mobil Corp. Sec. Litig., 500 F.3d 189, 194 & n.6 (3d Cir. 
2007) (same); Blaz v. Belfer, 368 F.3d 501, 503 (5th Cir. 2004) (same). 
        38 Ceres, 918 F.2d at 352–61. 
        39 Id. at 361 (citation omitted). 




                                             14 
                                                                                




applied.40  Finally,  because  “Sections  14(d)  and  14(e)  of  the  1934 
Act . . . are  similarly  provisions  designed  to  ensure  that  security 
holders  receive  full  disclosure,”  they  “substantially  overlap” 
Sections  9  and  18(a)  and  Rule  10b‐5  as  well.41  Accordingly,  we 
concluded  that  since  Congress  has  provided  in  Sections 9(f)  and 
18(a)  express  rights  of  action  “that  so  substantially  overlap”  the 
rights  of  action  implied  under  Sections  10(b)  and  14,  “and  has 
provided  a  limitations  period  with  respect  to  those  express  rights, 
the  specified  period  provides  a  far  more  appropriate  analogy  than 
do state statutes devoted to different types of claims.”42  

       Thus, to summarize, we analogized the implied private rights 
of  action  in  Sections  10(b)  and  14  of  the  1934  Act  to  the  express 
private rights of action in Sections 9(f) and 18(a) of the 1934 Act and 
Section  11  of  the  1933  Act,  on  the  basis  of  the  common  goals  that 
these  actions  share.  We  then  borrowed  the  three‐year  statutes  of 
repose applicable to the express private rights of action and applied 
them  to  the  implied  private  rights  of  action.  Notably,  however,  we 
did  not  take  a  position  regarding  to  which  of  the  express  rights  of 
action the implied rights of action were most similar. That is, we did 
not decide whether Sections 10(b) and 14 were more like Section 9(f), 
Section 18(a), or Section 11. Of course, there was no need for us to do 



       40 Id. 
       41 Id. at 361–62. 
       42 Id. at 362. 




                                      15 
                                                                                 




so—at the time, Sections 9(f), 18(a), and 11 all had three‐year statutes 
of repose. 

       It also bears mentioning that the Supreme Court expressed its 
approval  of  Ceres  in  Lampf,  Pleva,  Lipkind,  Prupis  &  Petigrow  v. 
Gilbertson, 501 U.S. 350 (1991). In Lampf, the Supreme Court took up 
the  question  of  “which  statute  of  [repose]  is  applicable  to  a  private 
suit brought pursuant to” Section 10(b) and Rule 10b‐5.43 Just as we 
had  in  Ceres,  the  Court  looked  to  Sections  9(f)  and  18(a)  for  its 
answer,  as  those  sections  “target  the  precise  dangers  that  are  the 
focus of [Section] 10(b).”44 According to the Court, all three sections 
were  “intended  to  facilitate  a  central  goal:  to  protect  investors 
against  manipulation  of  stock  prices  through  regulation  of 
transactions  upon  securities  exchanges  and  in  over‐the‐counter 
markets,  and  to  impose  regular  reporting  requirements  on 
companies whose stock is listed on national securities exchanges.”45 
Additionally,  the  Court  noted  that,  “[i]n  adopting  the  1934 
Act, . . . Congress also amended the limitations provision of the 1933 
Act,”  adopting  a  three‐year  statute  of  repose  “for  each  cause  of 
action contained therein.”46 

       Thus,  the  Court  found,  “there  can  be  no  doubt  that  the[se] 
contemporaneously enacted express remedial provisions represent a 

       43 501 U.S. at 352. 
       44 Id. at 360. 
       45 Id. at 360–61 (internal quotation marks omitted). 
       46 Id. at 360. 




                                        16 
                                                                                       




federal  statute  of  [repose]  actually  designed  to  accommodate  a 
balance of interests very similar to that at stake” in Section 10(b) and 
Rule  10b‐5.47  The  Court  therefore  “agree[d]  with  every  Court  of 
Appeals  that  ha[d]  been  called  upon  to  apply  a  federal  statute  of 
limitations to a [Section] 10(b) claim that the express causes of action 
contained  in  the  1933  and  1934  Acts  provide  [the]  appropriate” 
statute  of  repose,  and  the  Court  cited  Ceres  in  support  of  that 
conclusion.48 

    A. Section 1658(b) Applies to Section 9(f) 

       We  now  turn  to  the  question  of  whether  § 1658(b)  applies  to 
Section  9(f).  Although  neither  the  Supreme  Court  nor  we  have 
previously addressed this issue, several lower courts have suggested 
that  it  does.49  These  decisions  are  sound.  While  it  is  true  that 
§ 1658(b)  did  not  expressly  repeal  the  limitations  period  in  Section 
9(f),  “an  implied  repeal  will  .  .  .  be  found  where  provisions  in  two 



       47 Id. at 359 (internal quotation marks omitted).  
       48 Id. at 362 (citing Ceres, 918 F.2d 349). 
       49    See Silberstein v. Aetna, Inc., No. 13‐CV‐8759 (AJN), 2015 WL 1424058, at 
*7 n.1 (S.D.N.Y. Mar. 26, 2015) (“[Section] 9(f) has . . . been amended to create 
a . . . five‐year period for actions involving fraud or deceit by [SOX].”); Friedman 
v. Rayovac Corp., 295 F. Supp. 2d 957, 974–75 (W.D. Wis. 2003) (“Although [SOX] 
did not expressly repeal the limitations period in [Section 9(f)], to the extent that 
the two statutes conflict, the more recent statute would control.”); see also Small v. 
Arch Capital Grp., Ltd., No. 03‐CV‐5604 (JFK), 2005 WL 696903, at *7 (S.D.N.Y. 
Mar. 24, 2005) (“The enactment of [SOX] . . . extended the [statute of] 
limitations . . . in [Section 9(f)] to two years . . . .”). 




                                           17 
                                                                                          




statutes  are  in  irreconcilable  conflict.”50  This  standard  accurately 
describes the relationship between § 1658(b) and Section 9(f). 

       As  noted,  §  1658(b)  applies  to  “a  private  right  of  action  that 
involves a claim of fraud, deceit, manipulation, or contrivance.”51 In 
view of this language, we agree with the Third and Fourth Circuits 
that, at a minimum, Congress clearly intended it to apply to “claims 
requiring  proof  of  fraudulent  intent.”52  A  claim  arising  under 
Section  9(f),  “the  statutory  provision  that  governs  securities  price 
manipulation claims,”53 is exactly that, as it “contain[s] requirements 
of both manipulative motive and willfulness.”54 Thus, the statutes of 
repose contained in § 1658(b) and Section 9(f) both purport to apply 
to Section 9(f), but prescribe different periods of time. As such, they 
“are  in  irreconcilable  conflict,”  and  “the  later  [statute]  to  the  extent 




         Carcieri v. Salazar, 555 U.S. 379, 395 (2009) (alteration and internal 
       50

quotation marks omitted). 
       51 28 U.S.C. § 1658(b). 
         In re Exxon Mobil Corp. Sec. Litig., 500 F.3d at 197; see also Jones v. 
       52

Southpeak Interactive Corp. of Del., 777 F.3d 658, 667–68 (4th Cir. 2015) (same). 
       53 Merck & Co. v. Reynolds, 559 U.S. 633, 646 (2010). 
       54  Crane Co. v. Westinghouse Air Brake Co., 419 F.2d 787, 794 (2d Cir. 1969); 
see also Ernst & Ernst v. Hochfelder, 425 U.S. 185, 209 n.28 (1976) (holding that 
Section 9(f) “contains a state‐of‐mind condition requiring something more than 
negligence”); Chemetron Corp. v. Bus. Funds, Inc., 682 F.2d 1149, 1161 & n.18 (5th 
Cir. 1982) (holding that Section 9(f) requires, inter alia, “a misstatement or 
omission . . . of material fact . . . made with scienter” (internal quotation marks 
omitted)), vacated and remanded on other grounds, 460 U.S. 1007 (1983). 




                                          18 
                                                                                       




of the conflict [therefore] constitutes an implied repeal of the earlier 
one.”55  

       Relying primarily on a single sentence from a Senate Judiciary 
Committee report, other lower courts have suggested that § 1658(b) 
“was  not  intended  to  conflict  with  existing  limitations  periods  for 
any  express  private  rights  of  action  under  the  federal  securities 
laws” (such as Section 9(f)), but was instead intended to apply only 
to  express  private  rights  of  action  lacking  limitations  periods  or  to 
implied  private  rights  of  action  (such  as  Section  10(b)).56  As  the 
Supreme  Court  has  “repeatedly  held,”  however,  “the  authoritative 
statement is the statutory text, not the legislative history or any other 
extrinsic  material.”57  In  fact,  the  Court  has  cast  a  wary  eye  on  the 
specific  type  of  report  on  which  these  district‐court  decisions  were 
based: 

       [J]udicial  reliance  on  legislative  materials  like 
       committee reports, which are not themselves subject to 
       the requirements of Article I, may give unrepresentative 
       committee  members—or,  worse  yet,  unelected  staffers 
       and  lobbyists—both  the  power  and  the  incentive  to 
       attempt strategic manipulations of legislative history to 

         Kremer v. Chem. Constr. Corp., 456 U.S. 461, 468 (1982) (internal 
       55

quotation marks omitted). 
       56 See, e.g., In re Metro. Sec. Litig., 532 F. Supp. 2d 1260, 1283–84 (E.D. 
Wash. 2007) (internal quotation marks omitted) (quoting S. Rep. No. 107‐146, at 
29 (2002) (Conf. Rep.)); In re Alstom SA Sec. Litig., 406 F. Supp. 2d 402, 415 
(S.D.N.Y. 2005) (same). 
       57  Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568 (2005). 




                                           19 
                                                                                           




       secure  results  they  were  unable  to  achieve  through  the 
       statutory text.58 

       What  is  more,  the  particular  report  in  question  seems  to  be 
especially unreliable. The specific sentence therefrom on which these 
lower courts relied was preceded by the following introduction: 

       We  believe  current  law  likely  provides  an  adequate 
       length  of  time  in  which  people  who  have  been 
       defrauded can file suit . . . . Regrettably, the sponsors of 
       [the original Senate version of the bill] prevailed in their 
       effort  to  extend  the  current  statute  of  [repose],  and  we 
       would like to clarify our understanding of the intended 
       parameters of that extension.59 

       In  other  words,  the  sentence  that  formed  the  basis  for  these 
decisions  appears  to  have  been  drafted  by  those  senators  who  lost 
the  battle  to  prevent  §  1658(b)’s  passage,  and  therefore  may  have 
been engaging in the type of “strategic manipulations of legislative 




       58 Id.; see also Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 477 F.3d 668, 
684 n.13 (9th Cir. 2007) (“Reports are usually written by staff or lobbyists, not 
legislators; few if any legislators read the reports; they are not voted on by the 
committee whose views they supposedly represent, much less by the full Senate 
or House of Representatives; they cannot be amended or modified on the floor 
by legislators who may disagree with the views expressed therein.” (internal 
quotation marks omitted)). 
       59 S. Rep. No. 107‐146, at 28–29 (2002) (Conf. Rep.). 




                                          20 
                                                                                          




history” against which the Supreme Court has warned, in an effort 
to curtail the effect of legislation they disfavored.60  

        Further,  even  if  legislative  history  were  driving  our 
determination,  there  would  be  plenty  of  other  evidence  to 
counterbalance this language.61 We need not, however, resort to any 
such  evidence.  “[C]ourts  must  presume  that  a  legislature  says  in  a 
statute  what  it  means  and  means  in  a  statute  what  it  says  there. 
When the words of a statute are unambiguous, then, this first canon 
is  also  the  last:  judicial  inquiry  is  complete.”62  Here,  as  discussed 
above, § 1658(b) speaks for itself—by its terms, it applies to “private 
right[s]  of  action  that  involve[ ]  a  claim  of  fraud,  deceit, 
manipulation, or contrivance,” not some subset thereof. 63 

    B. Section 1658(b) Applies to Section 18(a) 

        We next consider whether § 1658(b) applies to Section 18(a)—
another issue that we have not previously addressed, and on which 


          Exxon Mobil Corp., 545 U.S. at 568; see also Nw. Envtl. Def. Ctr., 477 F.3d 
        60

at 684 n.13 (“Committee reports often contain what some committee members 
wanted in the bill, but did not get, and are often written . . . after a bill is passed.” 
(internal quotation marks omitted)). 
          See, e.g., 148 Cong. Rec. S7418‐01 (daily ed. July 26, 2002) (statement of 
        61

Sen. Leahy) (stating that § 1658 is “meant . . . to govern all the already existing 
private causes of action under the various federal securities laws that have been 
held to support private causes of action” (emphasis supplied)). 
          Conn. Nat’l Bank. v. Germain, 503 U.S. 249, 253–54 (1992) (citations and 
        62

internal quotation marks omitted). 
        63 28 U.S.C. § 1658(b). 




                                           21 
                                                                                           




lower  courts  in  our  Circuit  have  also  split.64  This  question  is  more 
difficult to resolve, because unlike Section 9(f), Section 18(a) does not 
require  a  plaintiff  to  plead  or  prove  scienter.65  But  it  does  not 
necessarily follow that Section 18(a) is not “a private right of action 
that  involves  a  claim  of  fraud,  deceit,  manipulation,  or 
contrivance.”66  

        Section  1658(b)  does  not  define  “fraud.”  As  a  result,  we  look 
to  its  common‐law  meaning,  because  “[i]t  is  a  settled  principle  of 
interpretation  that,  absent  other  indication,  Congress  intends  to 




          Compare In re Pfizer Inc. Sec. Litig., 584 F. Supp. 2d 621, 641–42 (S.D.N.Y. 
        64

2008) (holding that § 1658(b) does not apply to Section 18(a)), with In re Adelphia 
Commc’ns Corp. Sec. & Derivative Litig., No. 03‐MD‐1529 (LMM), 2005 WL 
1679540, at *4 (S.D.N.Y. July 18, 2005) (holding that it does). 
        65  See Ross v. A.H. Robins Co., 607 F.2d 545, 555–56 (2d Cir. 1979) (“To 
establish a [Section] 10(b) violation, the plaintiff must plead and prove that the 
defendant acted with scienter in making a material misstatement or omission. A 
plaintiff seeking recovery under [Section] 18 faces a significantly lighter burden. 
He must merely plead and prove that a document filed with the [SEC] contains a 
material misstatement or omission. If he can show reliance on that statement, 
liability is established  . . . .” (emphasis removed)); see also Deephaven Private 
Placement Trading, Ltd. v. Grant Thornton & Co., 454 F.3d 1168, 1172 (10th Cir. 
2006) (“[T]he district court erred in holding that a claim under Section 18(a) 
requires [a plaintiff] to plead scienter.”); In re Suprema Specialties, Inc. Sec. Litig., 
438 F.3d 256, 283 (3d Cir. 2006) (“A Section 18 plaintiff . . . bears no burden of 
proving that the defendant acted with scienter or any particular state of mind.”); 
In re Stone & Webster, Inc., Sec. Litig., 414 F.3d 187, 193 (1st Cir. 2005) (“Under 
[Section 18(a)], . . . a plaintiff bears no burden of proving that the defendant acted 
with any particular state of mind.”). 
        66 28 U.S.C. § 1658(b). 




                                           22 
                                                                                            




incorporate  the  well‐settled  meaning  of  the  common‐law  terms  it 
uses.”67  

        The  eighth  edition  of  Black’s  Law  Dictionary—which  is  the 
edition  published  closest  in  time  to  the  passage  of  SOX68—defines 
“fraud”  in  pertinent  part  as  follows:  “1.  A  knowing 
misrepresentation  of  the  truth  or  concealment  of  a  material  fact  to 
induce  another  to  act  to  his  or  her  detriment. . . . 2.  A 
misrepresentation  made  recklessly  without  belief  in  its  truth  to 
induce  another  person  to  act.”69  The  question,  then,  is  whether 
Section  18(a)  “involves  a  claim  of  a  knowing  misrepresentation  of 
the truth or concealment of a material fact to induce another to act to 
his  or  her  detriment,”  or  “involves  a  claim  of  a  misrepresentation 
made recklessly without belief in its truth to induce another person 



          United States v. Castleman, 134 S. Ct. 1405, 1410 (2014) (internal quotation 
        67

marks omitted); see also United States v. Coplan, 703 F.3d 46, 59–60 (2d Cir. 2012) 
(interpreting “fraud” and “defraud” according to their established common‐law 
meanings); cf. Antonin Scalia & Brian A. Garner, Reading Law: The Interpretation of 
Legal Texts 320 & n.6 (2012) (noting that this “age‐old principle . . . has been 
applied to such terms as . . . fraud”). 
        68 See Sandifer v. U.S. Steel Corp., 134 S. Ct. 870, 876 (2014) (interpreting a 
statutory term “as taking [its] . . . common meaning” from “the era of [the 
statute’s] enactment” (internal quotation marks omitted)). 
        69 Fraud, Black’s Law Dictionary (8th ed. 2004); cf. McCullen v. Coakley, 134 S. 
Ct. 2518, 2547 (2014) (Scalia, J., concurring in the judgment) (referring to Black’s 
Law Dictionary to determine the common‐law meaning of a statutory term); 
Schiller v. Tower Semiconductor Ltd., 449 F.3d 286, 300 (2d Cir. 2006) (referring to 
Black’s Law Dictionary to determine the “well‐accepted meanings” of terms used 
in the securities laws). 




                                           23 
                                                                                         




to  act.”  Focusing  in  particular  on  the  second  of  these  two 
formulations, we conclude that it does. 

        On its face, Section 18(a) unquestionably “involves a claim of 
a  misrepresentation  made . . . to  induce  another  person  to  act.”70 
And  the  Supreme  Court  has  strongly  indicated  that,  in  order  for  a 
plaintiff  to  recover  under  Section  18(a),  such  a  misrepresentation 
also must have been “made recklessly without belief in its truth,” at 
the very least. 

        In  Ernst  &  Ernst  v.  Hochfelder,  425  U.S.  185  (1976),  the  Court 
stated  that  Section  18(a)  “contains  a  state‐of‐mind  condition 
requiring something more than negligence,” and that its “legislative 
history . . . suggests  something  more  than  negligence  on  the  part  of 
the defendant is required for recovery.”71 Relying on this language, 
we noted in Ross v. A.H. Robins Co., 607 F.2d 545 (2d Cir. 1979), that 
“a party may not be held liable under [Section] 10(b) unless he acted 
with  scienter.  It  may  well  be  that  a  similar  requirement  attaches  to 
[Section]  18  liability.”72  The  Supreme  Court  used  even  stronger 

        70 See 15 U.S.C. § 78r(a) (“Any person who shall make or cause to be made 
any statement . . . , which statement was at the time and in the light of the 
circumstances under which it was made false or misleading with respect to any 
material fact, shall be liable to any person . . . who, in reliance upon such statement, 
shall have purchased or sold a security at a price which was affected by such 
statement . . . . ” (emphasis supplied)); see also Cent. Bank of Denver, N.A. v. First 
Interstate Bank of Denver, N.A., 511 U.S. 164, 178 (1994) (discussing Section 18(a)’s 
“reliance requirement” (internal quotation marks omitted)). 
        71 425 U.S. at 209 n.28, 211 n.31. 
        72 607 F.2d at 555. 




                                              24 
                                                                                            




language in Musick, Peeler & Garrett v. Employers Insurance of Wausau, 
508 U.S.  286  (1993), in  which  it  stated  that  Section 18(a) “involve[s] 
defendants  who  have  violated  the  securities  law  with  scienter”; 
contrasted Section 18(a) with Sections 11 and 12 of the 1933 Act, 15 
U.S.C.  §§ 77k,  77l,  and  Section  16  of  the  1934  Act,  15  U.S.C.  § 78p, 
which  “do  not  require  scienter  in  all  instances”;  and  described 
Section 18(a) as prohibiting an “intentional tort[ ].”73  

        In  light  of  the  Court’s  statement  that  Section  18(a)  requires 
“scienter,”  it  is  useful  to  define  that  term.  For  purposes  of  the 
securities laws, the Supreme Court has defined it as “a mental state 
embracing  intent  to  deceive,  manipulate,  or  defraud.”74  This 
definition  corresponds  almost  exactly  to  §  1658(b)’s  references  to 
“deceit,”  “manipulation,”  and  “fraud.”75  Moreover,  the  Supreme 
Court has explained that “the intent motivating [Section 18(a)] is . . . 
to  deter  fraud  and  manipulative  practices  in  the  securities  markets,”76 

        73   508 U.S. at 296–97. As the Supreme Court has explained, “[i]ntentional 
torts . . . , as distinguished from negligent or reckless torts, generally require that 
the actor intend the consequences of an act, not simply the act itself.” Straub v. 
Proctor Hosp., 562 U.S. 411, 417 (2011) (alterations, emphasis, and internal 
quotation marks omitted). 
        74 Hochfelder, 425 U.S. at 193 & n.12; accord United States v. Newman, 773 
F.3d 438, 447 (2d Cir. 2014) (same); Scienter, Black’s Law Dictionary (10th ed. 2014) 
(defining “scienter” in part as “[a] mental state consisting in an intent to deceive, 
manipulate, or defraud,” and noting that “[i]n this sense, the term is used most 
often in the context of securities fraud”). 
        75 See 28 U.S.C. § 1658(b). 
         Musick, 508 U.S. at 296 (emphasis supplied) (internal quotation marks 
        76

omitted). 




                                          25 
                                                                                       




and  we  have  explained  that  one  of  Section  18(a)’s  goals  is  to 
“prohibit  conduct  recognized  as  manipulative  and  deceptive”77—
language  that,  like  the  definition  of  “scienter,”  matches  § 1658(b)’s 
references to “fraud,” “manipulation” and “deceit.”78 

       We also think it significant that Section 18(a) imposes liability 
“unless the person sued shall prove that he acted in good faith and 
had  no  knowledge  that  such  statement  was  false  or  misleading.”79 
The  presence  of  this  good‐faith  defense  means  that,  as  a  practical 
matter,  Section  18(a)  actions  will  generally  involve  proof  of  a 
defendant’s  state  of  mind,  and  recovery  will  be  permitted  only 
where  a  defendant  acted,  at  a  minimum,  recklessly.  Congress’s 
inclusion  of  this  defense  thus  further  demonstrates  that  it  intended 
Section  18(a)  to  reach  only  fraudulent  misrepresentations,  rather 
than negligent or innocent ones.80  


       77 Ceres, 918 F.2d at 361 (emphasis supplied). 
       78 28 U.S.C. § 1658(b); see also Lampf, 501 U.S. at 360–61 (stating that 
Section 18(a) “was intended to facilitate a central goal: to protect investors 
against manipulation of stock prices” (emphasis supplied) (internal quotation 
marks omitted)). 
       79 15 U.S.C. § 78r(a). 
       80  We also note that a good‐faith defense such as that contained in Section 
18(a) makes perfect sense in the context of a private right of action that involves a 
misrepresentation “made recklessly without belief in its truth,” but would make 
far less sense in the context of a private right of action that involved a 
misrepresentation made merely negligently, or that imposed strict liability. Cf. 
Nelson v. First Nat’l Bank & Trust Co. of Williston, 543 F.3d 432, 436 (8th Cir. 2008) 
(suggesting “that a negligent act can[ ] be made in good faith”); United States v. 
Dowlin, 408 F.3d 647, 667 (10th Cir. 2005) (affirming jury instructions that “[a]n 




                                         26 
                                                                                            




        Lastly,  we  have  explicitly  stated  that  Section  18(a)  “create[s] 
[a]  private  right[ ]  of  action  for  various  types  of  fraud,”81  and  we 
have described a violation of Section 18(a) as “fraud” on at least one 
other occasion.82  

        Taken together, these factors lead us to join the Fifth Circuit in 
concluding  that,  like  Section  9(f),  Section  18(a)  is  governed  by 
§ 1658(b),  the  provision  that  codifies  Section  804(b)  of  SOX.83  A 
plaintiff  asserting  a  Section  18(a)  claim  is,  in  essence,  asserting  a 
fraud claim—a fraud claim with respect to which the defendant, and 
not  the  plaintiff,  uncharacteristically  bears  the  burden  of  proof 
regarding scienter, but a fraud claim no less.84  


honest belief or good faith belief by the defendants that the statements or 
representations made were true is a complete and total defense to the charge of 
securities fraud” (internal quotation marks omitted)); Mortenson v. Nat’l Union 
Fire Ins. Co. of Pittsburgh, 249 F.3d 667, 670 (7th Cir. 2001) (stating that, as 
concerns “strict liability crimes, . . . [a] defendant’s state of mind is irrelevant”). 
        81 Ceres, 918 F.2d at 361 (emphasis supplied). 
        82 See Kahn v. Kohlberg, Kravis, Roberts & Co., 970 F.2d 1030, 1037 (2d Cir. 
1992) (discussing a Section 18(a) claim for “fraud in connection with a 
registration statement”). 
          See Blaz, 368 F.3d at 503 (“Pursuant to . . . § 1658(b) . . . , th[e] statute of 
        83

repose [in Section 18(c) of the 1934 Act] . . . has been extended to five years . . . .”). 
        84 Cf. Ross, 607 F.2d at 556 (suggesting that “the defendant’s state of mind” 
is relevant to a Section 18(a) claim, and that “the ultimate outcome of the 
litigation may hinge upon who bears the burden of establishing” it); Deephaven 
Private Placement Trading, Ltd., 454 F.3d at 1172 (suggesting that “[t]he state of 
mind with which the defendant acted” is relevant to a Section 18(a) claim, but 
that it “enters the case as a defense”); Magna Inv. Corp. v. John Does One Through 
Two Hundred, 931 F.2d 38, 40 (11th Cir. 1991) (suggesting that a defendant’s “bad 




                                           27 
                                                                                            




    C. Section 1658(b) Does Not Apply to Section 14(a) 

        The import of the foregoing analysis is that the landscape has 
fundamentally  changed  since  we  decided  Ceres.  To  recapitulate,  in 
Ceres, our primary points of reference for determining which statute 
of  repose  applies  to  Section  14  were  the  statutes  of  repose  that 
applied  to  Sections  9(f)  and  18(a)  before  the  passage  of  SOX.  But 
§ 1658(b) has since extended those statutes of repose to five years.85 

        Thus, if we were to take the same analytical approach that we 
took  in  Ceres  to  the  question  before  us  today—i.e.,  borrow  the 
statutes of repose applicable to Sections 9(f) and 18(a)—the statute of 
repose  applicable  to  Section  14(a)  would  be  five  years.  But  this 
would be an absurd result, undeniably contrary to clearly expressed 
congressional  intent,  and  would  frustrate,  rather  than  “effect[,] 
Congress’  objectives  in  enacting  the  securities  laws.”86  We  would, 
essentially,  be  applying  §  1658(b)  to  Section  14(a),  albeit  indirectly. 
And  yet,  Congress  has  specified  that  §  1658(b)  applies  only  to 




faith” is relevant to a Section 18(a) claim, but that the plaintiff does not bear the 
burden of proving it). 
          It should be noted that the Supreme Court has held that § 1658(b) also 
        85

extended to five years the statute of repose applicable to Section 10(b). See Merck, 
559 U.S. at 638 (applying § 1658(b) to Section 10(b)); see also Staehr v. Hartford Fin. 
Servs. Grp., Inc., 547 F.3d 406, 411 (2d Cir. 2008) (same). 
        86 Musick, 508 U.S. at 295. 




                                          28 
                                                                                           




“private  right[s]  of  action  that  involve[ ]  a  claim  of  fraud,  deceit, 
manipulation, or contrivance,”87 which Section 14(a) does not.88 

       Confronted,  then,  with  one  of  the  “inevitable . . . difficult 
problems  regarding  the  interplay  of  the  [1934  Act’s]  express  and 
implied  remedies”  that  we  predicted  “such  a  complex  scheme  of 
regulation” would “spawn,”89 we resort to a simpler methodology. 




       87 28 U.S.C. § 1658. 
       88  See Wilson, 855 F.2d at 995 (“Under Rule 14a‐9, plaintiffs need not 
demonstrate that the omissions and misrepresentations resulted from knowing 
conduct undertaken by the director defendants with an intent to deceive. 
Liability can be imposed for negligently drafting a proxy statement.” (citation 
omitted)); see also Beck v. Dobrowski, 559 F.3d 680, 682 (7th Cir. 2009) (“There is no 
required state of mind for a violation of section 14(a); a proxy solicitation that 
contains a misleading misrepresentation or omission violates the section even if 
the issuer believed in perfect good faith that there was nothing misleading in the 
proxy materials.”); In re Exxon Mobil Corp. Sec. Litig., 500 F.3d at 196 (“Violations 
of § 14(a) . . . may be committed without scienter; in other words, no culpable 
intent is required.”). But see SEC v. Das, 723 F.3d 943, 953 (8th Cir. 2013) (noting 
that the Eighth Circuit has “concluded that scienter is an element, at least for 
Rule 14a‐9 claims against outside directors and accountants” (alterations and 
internal quotation marks omitted)); Ind. State Dist. Council of Laborers & Hod 
Carriers Pension & Welfare Fund v. Omnicare, Inc., 719 F.3d 498, 507 n.3 (6th Cir. 
2013) (“In this Circuit § 14(a) does in fact require proof of scienter to state a 
claim.”), vacated and remanded on other grounds sub nom. Omnicare, Inc. v. Laborers 
Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 1318 (2015). 
       89 Ross, 607 F.2d at 551. 




                                          29 
                                                                                         




       “We  assume  that  Congress  is  aware  of  existing  law  when  it 
passes legislation.”90 Thus, we presume that, when Congress passed 
SOX,  it  was  “aware  of  [two  features  of]  the  judicial  background 
against  which  it  [was]  legislat[ing]”91:  (1)  Ceres  and  many  similar 
decisions borrowing the three‐year statutes of repose then applicable 
to  Sections  9(f)  and  18(a)  and  applying  them  to  Section  14(a);92  and 
(2) myriad decisions holding that “[l]iability can be imposed [under 
Section  14(a)]  for  negligently  drafting  a  proxy  statement.”93  Put 

       90  Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990); see also Cannon v. Univ. 
of Chi., 441 U.S. 677, 696–97 (1979) (“It is always appropriate to assume that our 
elected representatives, like other citizens, know the law . . . .”). 
       91 Siebert v. Conservative Party of N.Y. State, 724 F.2d 334, 337 (2d Cir. 1983). 
       92 See Ceres, 918 F.2d at 364; Westinghouse Elec. Corp. by Levit v. Franklin, 
993 F.2d 349, 353 (3d Cir. 1993) (“[W]e find that Section 14(a) claims . . . are 
similar and related to explicit causes of action enumerated in the [1934 Act] for 
which Congress did expressly provide a limitations period of . . . in no event 
more than three years after such violation.” (internal quotation marks omitted)); 
Gilliam v. Hobert, 952 F. Supp. 319, 322 (W.D. Va. 1997) (implicitly holding that a 
three‐year statute of repose applies to Section 14(a)); Hamilton v. Cunningham, 880 
F. Supp. 1407, 1411 (D. Colo. 1995) (“[T]he . . . three‐year limitations period 
governs . . . § 14(a) claims . . . .”). 
       93  Wilson, 855 F.2d at 995; see also Herskowitz v. Nutri/Sys., Inc., 857 F.2d 
179, 190 (3d Cir. 1988) (“A material misrepresentation even when made 
negligently rather than intentionally or recklessly, can still inflict the anticipated 
harm, and is thus deemed actionable.”); Shidler v. All Am. Life & Fin. Corp., 775 
F.2d 917, 927 (8th Cir. 1985) (affirming the district court’s dismissal of the 
plaintiffs’ Section 14(a) claim “[b]ecause the defendants were not negligent”); 
SEC v. Arthur Young & Co., 590 F.2d 785, 787 (9th Cir. 1979) (“assum[ing], without 
deciding, that in a statutory enforcement proceeding [brought by the SEC], 
negligence, rather than scienter, constitutes the standard by which an 
accountant’s or auditor’s performance must be measured” under Section 14(a)); 
Gruss v. Curtis Publ’g Co., 534 F.2d 1396, 1403 (2d Cir. 1976) (describing 




                                          30 
                                                                                           




differently, Congress must have known that, by extending only the 
statute  of  repose  applicable  to  “private  right[s]  of  action  that 
involve[ ]  a  claim  of  fraud,  deceit,  manipulation,  or  contrivance,”94 
the  statutes  of  repose  applicable  to  Section  14(a)  would  remain 
intact.  And  from  this  knowledge,  we  conclude  that  Congress 
“affirmatively intended to preserve” them.95 We therefore hold that 


“negligence” as “the standard of culpability we have held applicable as a 
minimum in damage suits for violations of” Section 14(a)); Gould v. Am.‐Hawaiian 
S.S., 535 F.2d 761, 777 (3d Cir. 1976) (“[T]he district court held negligence to be 
the appropriate standard under section 14(a) and we agree.”); Republic Tech. 
Fund, Inc. v. Lionel Corp., 483 F.2d 540, 551 n.11 (2d Cir. 1973) (holding that 
“negligence alone suffices to establish culpability” under Section 14(a) (emphasis 
in original)); Gerstle v. Gamble‐Skogmo, Inc., 478 F.2d 1281, 1300–01 (2d Cir. 1973) 
(“[W]here the plaintiffs represent the very class who were asked to approve a 
merger on the basis of a misleading proxy statement and are seeking 
compensation from the beneficiary who is responsible for the preparation of the 
statement, they are not required to establish any evil motive or even reckless 
disregard of the facts.”); Dasho v. Susquehanna Corp., 461 F.2d 11, 29 & n.45 (7th 
Cir. 1972) (holding that, under Section 14(a), “[t]he ‘scienter’ required in common 
law fraud is not necessary”); cf. Hochfelder, 425 U.S. at 209 n.28 (“[S]ome courts 
have concluded that proof of scienter is unnecessary in an action [under Section 
14(a)] for damages by the shareholder recipients of a materially misleading proxy 
statement against the issuer corporation.”). But see Adams v. Standard Knitting 
Mills, Inc., 623 F.2d 422, 428 (6th Cir. 1980) (“conclud[ing] that scienter should be 
an element of liability in private suits under [Section 14(a)] as they apply to 
outside accountants”). 
       94 28 U.S.C. § 1658(b). 
       95 See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Curran, 456 U.S. 353, 
381–82 (1982) (“[T]he fact that a comprehensive reexamination and significant 
amendment of the [statute] left intact the statutory provisions under which the 
federal courts had implied a cause of action is itself evidence that Congress 
affirmatively intended to preserve that remedy.”); see also Fiero v. Fin. Indus. 
Regulatory Auth., Inc., 660 F.3d 569, 577 (2d Cir. 2011) (finding significant that the 




                                          31 
                                                                                        




      the same three‐year statutes of repose that we applied to Section 14 
      in  Ceres—which  are  the  three‐year  statutes  of  repose  that,  until 
      Congress passed SOX, applied to Sections 9(f) and 18(a)—still apply 
      to Section 14(a) today. 

II.       The Three Year Statutes of Repose Applicable to Section 14(a) 
          Begin to Run on the Date of the Defendant’s Last Culpable Act 
          or Omission 

             Having  concluded  that  Section  14(a)’s  three‐year  repose 
      period  is  not  affected  by  § 1658(b),  we  must  now  determine  when 
      that period begins to run. 

             The  three‐year  statute  of  repose  previously  applicable  to 
      Section  9(f)  stated  that  “[n]o  action  shall  be  maintained  to  enforce 
      any  liability  created  under  this  section,  unless  brought . . . within 
      three  years  after  such  violation,”96  while  the  three‐year  statute  of 
      repose previously applicable to Section 18(a) stated that “[n]o action 
      shall be maintained to enforce any liability created under this section 
      unless  brought . . . within  three  years  after  such  cause  of  action 
      accrued.”97 In the case before us, DeKalb argues that, because of this 
      difference in language, we must choose between the two standards, 

      Financial Industry Regulatory Authority’s (“FINRA”) “reliance upon 
      [alternative] enforcement methods was known to Congress, [but] Congress left 
      that reliance unaltered” in subsequent legislation, in holding that FINRA was 
      “not authorized to enforce the collection of its fines through the courts”). 
             96 15 U.S.C. § 78i(f) (emphasis supplied). 
             97 Id. § 78r(c) (emphasis supplied). 




                                               32 
                                                                                           




and  urges  us  to  pick  Section  18(a)’s  “accrual”  standard  rather  than 
Section  9(f)’s  “violation”  standard.98  According  to  DeKalb,  its 
Section 14(a) claim is timely under the “accrual” standard, because it 
“accrued  on  April  20,  2010,  the  date  the  Deepwater  Horizon  disaster 
revealed  that . . . Transocean  had  systematically  violated  numerous 
health,  safety  and  environmental  laws  on  the  Deepwater  Horizon 
drilling rig and on a company‐wide basis.”99 

       DeKalb  cites  Lampf,  arguing  that  it  requires  us  to  determine 
which  section  is  most  analogous  to  Section  14(a)  and  then  to  apply 
that  section’s  repose  language  to  Section  14(a).  We  are  not 
persuaded.  In  Lampf,  the  Supreme  Court  recognized  that  the  1934 
Act’s statutes of repose, including those in Sections 9(f) and 18(a), all 
“relate to . . . three years after violation,” regardless of any differences 
in  statutory  language.100  Thus,  we  conclude  that,  when  applying  a 
statute  of  repose,  we  do  not  need  to  choose  between  these  two 
standards, because Lampf dictates the same result. 

       In  urging  otherwise,  DeKalb  invokes  “the  discovery  rule,” 
pursuant to which, “where a plaintiff has been injured by fraud and 
remains in ignorance of it without any fault or want of diligence or 
care  on  [its]  part,  the  bar  of  the  statute  does  not  begin  to  run  until 

       98 See Pl.’s Br. 34. 
       99 Id. at 36. See Gabelli v. SEC, 133 S. Ct. 1216, 1220 (2013) (holding, in the 
context of a statute of limitations, that the “standard rule” is that “a claim accrues 
when the plaintiff has a complete and present cause of action” (internal 
quotation marks omitted)). 
       100   501 U.S. at 355 n.2 (emphasis supplied); see also id. at 360 & n.6. 




                                            33 
                                                                                         




the  fraud  is  discovered,”  or  until  “it  could  have  been  discovered” 
“in  the  exercise  of  reasonable  diligence.”101  This  argument  fails  not 
only  because,  as  explained  in  Part  I  of  this  opinion,  Section  14(a) 
claims  do  not  demand  fraud,  but  also  because  the  discovery  rule 
does  not  extend  to  statutes  of  repose.  As  courts  have  observed, 
statutes of repose “are surgical strikes by the legislature against the 
discovery  rule”102  that  consequently  “override[ ]”  it.103  And  the 
Supreme  Court  has  unambiguously  characterized  the  three‐year 
limitations period previously applicable to Section 18(a) as a statute 
of “repose,” not a statute of limitations.104 

        We are bound by this characterization—with which, it should 
be noted, DeKalb agrees.105 In any event, holding that the statutes of 
repose applicable to Section 14(a) begin to run only when the alleged 
claim  was  or  could  have  been  discovered—an  inherently  fluid 

           Gabelli, 133 S. Ct. at 1221 (internal quotation marks omitted). 
        101


          Hinkle by Hinkle v. Henderson, 85 F.3d 298, 302 (7th Cir. 1996) (citation 
        102

omitted). 
           Chang v. Baxter Healthcare Corp., 599 F.3d 728, 733 (7th Cir. 2010); see also 
        103

Wike v. Vertrue, Inc., 566 F.3d 590, 595 (6th Cir. 2009) (“[A] statute of repose [is] 
not subject to a discovery rule . . . .”); Archer v. Nissan Motor Acceptance Corp., 550 
F.3d 506, 508 (5th Cir. 2008) (suggesting that the discovery rule does not apply to 
statutes of repose); cf. Waldburger, 134 S. Ct. at 2180, 2187–89 (holding that a 
federal statute’s discovery rule preempted state statutes of limitations but not 
state statutes of repose). 
        104 See Lampf, 501 U.S. at 360 & n.6; see also In re Exxon Mobil Corp. Sec. 
Litig., 500 F.3d at 194; Blaz, 368 F.3d at 503. 
         See, e.g., Pl.’s Br. at ii, 34 (“DeKalb’s Section 14(a) Claim Is Timely 
        105

Under Section 18(a) [sic] Statute of Repose”). 




                                           34 
                                                                                           




calculus—would defeat their “distinct purpose,” which is to “effect a 
legislative  judgment  that  a  defendant  should  be  free  from  liability 
after  the  legislatively  determined  period  of  time.”106  Indeed,  an 
“injury  need  not  [even]  have  occurred,  much  less  have  been 
discovered,”  for  a  statute  of  repose  to  begin  to  run.107  Instead,  the 
statutory period is “measured . . . from the date of the [defendant’s] 
last culpable act or omission.”108 

       Accordingly,  we  hold  that  the  three‐year  statutes  of  repose 
applicable  to  Section  14(a)  begin  to  run  on  the  date  of  the 
violation,109 which we consider to be the date of the defendant’s last 
culpable  act  or  omission.110  Because  Section  14(a)  and  Rule  14a‐9 
jointly  prohibit  “solicitation . . . made  by  means  of  any  proxy 
statement . . . containing  any  statement  which . . . is  false  or 
misleading with respect to any material fact,”111 the relevant date in 
this  case  was  October  2,  2007,  when  GSF  and  Transocean  jointly 

       106 Waldburger, 134 S. Ct. at 2183 (internal quotation marks omitted). 
       107 Id. at 2182 (emphasis supplied) (internal quotation marks omitted). 
       108 Id. 
       109   See Westinghouse, 993 F.2d at 353 (concluding that, “like Section 10(b) 
claims,” Section 14(a) claims “are similar and related to explicit causes of 
action . . . for which Congress did expressly provide a limitations period of . . . in 
no event more than three years after such violation” (internal quotation marks 
omitted)). 
       110 See Waldburger, 134 S. Ct. at 2182 (explaining that statutes of repose 
“are measured not from the date on which the claim accrues but instead from the 
date of the last culpable act or omission of the defendant”). 
       111 17 C.F.R. § 240.14a‐9(a); see also ante note 4. 




                                           35 
                                                                                             




       disseminated the allegedly false and misleading proxy statement.112 
       DeKalb  therefore  had  until  October  2,  2010  to  file  its  Section  14(a) 
       claim,  but  it  did  not  appear  in  the  action  until  December  3, 2010.113 
       As a result, DeKalb’s claim is time barred. 

III.       DeKalb’s Lead‐Plaintiff Motion Does Not “Relate Back” Under 
           Rule 17(a)(3) of the Federal Rules of Civil Procedure to 
           Bricklayers’ Filing of the Original Class Action Complaint 

              DeKalb also argues that, even if it did not appear in the action 
       until  after  the  applicable  statutes  of  repose  had  run,  “the  District 
       Court’s  opinion  would  still  need  to  be  reversed  [or]  remanded 
       because  [Bricklayers’]  original  class  action  complaint  was  timely 
       filed” on September 30, 2010, and DeKalb’s “lead plaintiff motion [of 
       December 3, 2010] relates back to the initial filing.”114 In making this 
       argument,  DeKalb  relies  on  Rule  17(a)(3)  of  the  Federal  Rules  of 
       Civil Procedure, which provides the following: 

              The  court  may  not  dismiss  an  action  for  failure  to 
              prosecute in the name of the real party in interest until, 
              after  an  objection,  a  reasonable  time  has  been  allowed 
              for  the  real  party  in  interest  to  ratify,  join,  or  be 
              substituted into the action. After ratification, joinder, or 


              112 J.A. 564, 566. Cf. Lampf, 501 U.S. at 364 (concluding that plaintiffs’ 
       Section 10(b) claims were untimely because they were brought “more than three 
       years after petitioner’s alleged misrepresentations”). 
                 J.A. 387–88. 
              113


                 Pl.’s Br. 39–40. 
              114




                                               36 
                                                                                         




       substitution,  the  action  proceeds  as  if  it  had  been 
       originally commenced by the real party in interest. 

       According  to  DeKalb,  “the  consolidated  complaint  naming 
DeKalb  as  a  lead  plaintiff  should  be  deemed  timely  filed  on 
September  30,  2010  because  DeKalb  was  substituted  in  as  the  ‘real 
party in interest.’”115 

       Rule  17(a)(3),  however,  has  no  bearing  here.  That  rule  “was 
added . . . to  avoid  forfeiture  and  injustice  when  an  understandable 
mistake  has  been  made  in  selecting  the  party  in  whose  name  the 
action  should  be  brought”  and  “codifie[d]  the  modern  judicial 
tendency  to  be  lenient  when  an  honest  mistake  has  been  made  in 
selecting the proper plaintiff.”116 DeKalb has not even suggested that 
whatever  “mistake”  may  have  led  to  its  tardy  appearance  was 
“understandable”  or  “honest,”  nor  pointed  to  a  “semblance  of  any 
reasonable  basis”  therefor.117  Rather,  “through  minimal  diligence, 
[DeKalb]  could  have  avoided  the  operation  of  the . . . statute  of 
repose  simply  by  making  [a]  timely  motion[ ]  to  intervene  in  the 




       115 Pl.’s Br. 40. 
          Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.À.R.L., 790 F.3d 411, 
       116

421 (2d Cir. 2015) (emphasis supplied) (internal quotation marks omitted). 
       117 Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 20 (2d 
Cir. 1997). 




                                          37 
                                                                                            




action  as  [a]  named  plaintiff[ ],  or  by  filing  [its]  own  timely 
action[ ].”118 

        In  any  event,  DeKalb’s  lead‐plaintiff  motion  cannot  relate 
back  to  Bricklayers’  complaint,  because  that  complaint  “was  a 
nullity.”119 Bricklayers was not dismissed because it lacked standing 
to  assert  DeKalb’s  claims—it  was  dismissed  because  it  lacked 
standing to assert its own claims. In other words, this is simply not a 
“situation[ ]  in  which  it  [was]  unclear  at  the  time  the  action  [was] 
filed who had the right to sue and it [was] subsequently determined 
that the right belonged to a party other than the party that instituted 
the  action.”120  Accordingly,  we  will  not  “distort[ ]”  Rule  17(a)(3)  to 
allow DeKalb “to circumvent the limitations period.”121 




          Police & Fire Ret. Sys. of City of Detroit v. IndyMac MBS, Inc., 721 F.3d 95, 
        118

112 (2d Cir. 2013). 
           See Cortlandt St., 790 F.3d at 423 (“[I]n the absence of a plaintiff with 
        119

standing, this lawsuit was a nullity, and there was therefore no lawsuit pending 
for the real party in interest to ‘ratify, join, or be substituted into’ under Rule 
17(a)(3) or otherwise.”). 
           Del Re v. Prudential Lines, Inc., 669 F.2d 93, 96 (2d Cir. 1982). 
        120


           See Gardner v. State Farm Fire & Cas. Co., 544 F.3d 553, 563 (3d Cir. 2008) 
        121

(internal quotation marks omitted); cf. 6A Charles Alan Wright et al., Federal 
Practice and Procedure § 1555 (3d ed. 2010) (“[I]t has been held that when the 
determination of the right party to bring the action was not difficult and when no 
excusable mistake had been made, then Rule 17(a)(3) is not applicable and the 
action should be dismissed.”). 




                                           38 
                                                                                   




IV.   The Private Securities Litigation Reform Act of 1995 Does Not 
      Toll the Statutes of Repose Applicable to Section 14(a) 

           DeKalb further claims that “the 60‐day period provided by the 
  [Private Securities Litigation Reform Act of 1995 (“PSLRA”), Pub. L. 
  No.  104‐67,  109  Stat.  737,]  for  members  of  the  prospective  class  to 
  move  for  appointment  should  legally  toll  the  statute  of  repose.”122 
  DeKalb  devotes  a  single  paragraph  to  this  argument.  And  no 
  wonder—it is a difficult one to fathom. The section of the PSLRA to 
  which DeKalb appears to be referring reads as follows, in pertinent 
  part: 

           Not  later  than  20  days  after  the  date  on  which  the 
           complaint  is  filed,  the  plaintiff . . . shall  cause  to  be 
           published . . . a  notice  advising  members  of  the 
           purported  plaintiff  class . . . that,  not  later  than  60  days 
           after  the  date  on  which  the  notice  is  published,  any 
           member  of  the  purported  class  may  move  the  court  to 
           serve as lead plaintiff of the purported class.123 

           Nothing about this language even remotely suggests that the 
  PSLRA was intended to toll the applicable statutes of repose for the 
  60  days  during  which  a  member  of  the  purported  class  may  file  a 
  lead‐plaintiff  motion,  and  we  have  been  unable  to  locate  any 
  authority that even arguably supports this notion. Perhaps tellingly, 




              Pl.’s Br. 41. 
           122


              15 U.S.C. § 78u‐4(a)(3)(A)(i). 
           123




                                                39 
                                                                                             




 DeKalb  cites  none.  We  therefore  reject  DeKalb’s  argument  out  of 
 hand.124 

V.   The American Pipe Tolling Rule Does Not Extend to the 
     Statutes of Repose Applicable to Section 14(a) 

         Lastly, DeKalb asserts that so‐called “American Pipe tolling”—
 that is, the tolling rule that the Supreme Court described in American 
 Pipe  &  Construction  Co.  v.  Utah,  414  U.S.  538  (1974)—applies  here, 
 and  renders  its  Section  14(a)  claim  timely.  In  so  arguing,  DeKalb 
 ignores  our  decision  in  Police  &  Fire  Retirement  System  of  City  of 
 Detroit v. IndyMac MBS, Inc., 721 F.3d 95 (2d Cir. 2013). 

         In  American  Pipe,  the  Supreme  Court  held  that  “the 
 commencement  of  a  class  action  suspends  the  applicable  statute  of 
 limitations as to all asserted members of the class who would have 
 been  parties  had  the  suit  been  permitted  to  continue  as  a  class 



         124 See Fed. R. App. P. 28(a)(8) (stating that an appellant’s brief “must 
 contain . . . citations to the authorities . . . on which the appellant relies”); cf. Bldg. 
 Indus. Elec. Contractors Ass’n v. City of New York, 678 F.3d 184, 190 n.3 (2d Cir. 
 2012) (summarily “reject[ing] [an] argument . . . [that was] raised only in a single 
 paragraph of the brief and without citation to authority”); James D. Cox et al., 
 Does the Plaintiff Matter? An Empirical Analysis of Lead Plaintiffs in Securities Class 
 Actions, 106 Colum. L. Rev. 1587, 1587 (2006) (“The lead plaintiff provision was 
 adopted to encourage a class member with a large financial stake to become the 
 class representative. Congress expected that such a plaintiff would actively 
 monitor the conduct of a securities fraud class action so as to reduce the litigation 
 agency costs that may arise when class counsel’s interests diverge from those of 
 the shareholder class.”). 




                                             40 
                                                                                




action.”125  And  in  IndyMac,  “our  conclusion  [was]  straightforward: 
American  Pipe’s  tolling  rule,  whether  grounded  in  equitable 
authority or on Rule 23 [of the Federal Rules of Procedure], does not 
extend  to  the  statute  of  repose  in  Section  13”  of  the  1933  Act,  15 
U.S.C. § 77m.126 

       We  reasoned  that,  if  the  rule  is  equitable  in  nature,  its 
extension  to  Section  13’s  statute  of  repose  is  barred  by  Lampf,  in 
which  the  Supreme  Court  stated  that  equitable  “‘tolling  principles 
do  not  apply  to  that  period.’”127  But  critically,  when  the  Court 
referred  to  “that  period”  in  Lampf,  it  was  referring  to  not  only 
Section  13’s  three‐year  statute  of  repose,  but  also  the  three‐year 
statutes of repose then applicable to Sections 9(f) and 18(a)—the very 
same statutes of repose that we found applicable to Section 14(a) in 
the first part of this opinion.128 As such, this aspect of our holding in 
IndyMac—that if the American Pipe tolling rule is equitable in nature, 
Lampf  precludes  its  extension  to  Section  13’s  statute  of  repose—
applies equally to the statutes of repose applicable to Section 14(a). 

       In IndyMac, we also reasoned that, if the American Pipe tolling 
rule is legal in nature, its extension to Section 13’s statute of repose is 
barred  by  the  Rules  Enabling  Act.129  Underlying  this  determination 

          414 U.S. at 554. 
       125


          721 F.3d at 109. 
       126


          Id. (quoting Lampf, 501 U.S. at 363). 
       127


          See Lampf, 501 U.S. at 360–63. 
       128


          IndyMac, 721 F.3d at 109 (citing 28 U.S.C. § 2072(b)). 
       129




                                         41 
                                                                                      




was  our  observation  that,  because  “the  statute  of  repose  in  Section 
13 creates a substantive right,” and because “the Rules Enabling Act 
forbids  interpreting  Rule  23  to  abridge,  enlarge,  or  modify  any 
substantive  right,”  “[p]ermitting  a  plaintiff  to  file  a  complaint  or 
intervene  after  the  repose  period  set  forth  in  Section  13 . . . has  run 
would  therefore  necessarily  enlarge  or  modify  a  substantive  right 
and  violate  the  Rules  Enabling  Act.”130  But  we  also  stated  that  all 
statutes  of  repose  create  a  substantive  right.131  Thus,  this  aspect  of 
our holding in IndyMac—that if the American Pipe tolling rule is legal 
in nature, the Rules Enabling Act precludes its extension to Section 
13’s  statute  of  repose—applies  equally  to  the  statutes  of  repose 
applicable to Section 14(a) as well. 

       Therefore, regardless of whether American Pipe’s tolling rule is 
equitable  or  legal  in  nature,  it  does  not  extend  to  the  statutes  of 
repose applicable to Section 14(a). 

                                CONCLUSION 

       We have considered all of DeKalb’s other arguments and find 
them to be without merit. Accordingly, for the foregoing reasons, we 
hold as follows:  




          Id. (internal quotation marks omitted) (emphasis in original). 
       130


          See id. at 106 (“[S]tatutes of repose create a substantive right in those 
       131

protected to be free from liability after a legislatively‐determined period of time.” 
(emphasis in original) (alterations and internal quotation marks omitted). 




                                         42 
                                                                              




      (1)     Sections  9(f)  and  18(a)  provide  “private  right[s]  of 
              action  that  involve[ ]  a  claim  of  fraud,  deceit, 
              manipulation,  or  contrivance,”  to  which  a  five‐year 
              statute  of  repose  now  applies  under  § 1658(b),  but 
              Section  14(a)  does  not  provide  such  a  private  right  of 
              action.  

      (2)     The  same  three‐year  statutes  of  repose  that  applied  to 
              Sections 9(f) and 18(a) before the passage of SOX, which 
              we  borrowed  and  applied  to  Section  14  in  Ceres,  still 
              apply to Section 14(a) today.  

      (3)     The  statutes  of  repose  applicable  to  Section  14(a) begin 
              to run on the date of the defendant’s last culpable act or 
              omission.  

      (4)      DeKalb’s  lead‐plaintiff  motion  does  not  “relate  back” 
              under Rule 17(a)(3) to Bricklayers’ filing of the original 
              class‐action complaint.  

      (5)     The  PSLRA  does  not  toll  the  statutes  of  repose 
              applicable to Section 14(a).  

      (6)     The  American  Pipe  tolling  rule  does  not  extend  to  the 
              statutes of repose applicable to Section 14(a). 

      Accordingly, we AFFIRM the District Court’s March 14, 2014 
judgment dismissing DeKalb’s Section 14(a) claim as time‐barred by 
the applicable three‐year statutes of repose and its Section 20 claim 
for failure to state a claim upon which relief can be granted. 




                                     43